DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-11 in the reply filed on 12/16/20 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross (U.S. Pub. 2011/0238133 A1).
Regarding claim 1, Gross discloses a device for reducing elevated intraocular pressure in an eye of a mammalian subject (e.g. Abstract; ¶5), comprising: a stimulation electrode assembly (e.g. Figs. 3A-C) adapted to be positioned at least one of on, within and near the eye of the mammalian subject, wherein the stimulation electrode assembly is adapted to deliver a stimulation signal to at least one intraocular structure in a therapeutically effective amount to reduce the elevated intraocular pressure within a mammalian eye (e.g. ¶¶5, 34-35, 37, 41) by (i) decreasing aqueous humor inflow into an anterior segment of the eye (e.g. ¶¶5, 34-35, 37, 41), and (ii) increasing aqueous humor outflow from the anterior segment of the eye (e.g. ¶¶5, 34-35, 37, 41), wherein the stimulation electrode assembly includes a plurality of inner electrodes (e.g. 40) and a plurality of outer electrodes (e.g. 30) radially spaced apart from the inner electrodes 
Regarding claim 2, Gross further discloses wherein the stimulation electrode assembly includes at least one serpentine trace (e.g. 40) to enable the stimulation electrode assembly to assume a 3-dimensional shape to facilitate placement over the eye of the mammalian subject (e.g. see Figs. 3A-3C).
Regarding claim 7, Gross further discloses wherein the stimulation electrode assembly is a passive stimulation electrode adapted to receive an electromagnetic field from a signal generator and transmit the stimulation signal to the at least one intraocular structure to reduce the elevated intraocular pressure of the eye of the mammalian subject (e.g. ¶¶5, 34-35, 37, 41).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross as applied to claim 1-2 and 7 above, and further in view of Ackermann et al. (U.S. Pub. 2013/0006326 hereinafter “Ackermann”).
Regarding claims 8-10, Gross teaches the claimed invention, but does not teach the assembly is part of a contact lens adapted to be positioned on the eye of the .
Allowable Subject Matter
Claims 3-6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REX R HOLMES/Primary Examiner, Art Unit 3792